ORDER
h Considering the motion for interim disqualification filed by Justice of the Peace John H. Cline, and the concurrence thereto by the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Justice of the Peace John H. Cline, District 10, Pointe Coupee Parish, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
FOR THE COURT:
/s/ Marcus R. Clark Justice, Supreme Court of Louisiana